Exhibit 10.2



BANK OF AMERICA, N.A.   LEHMAN BROTHERS COMMERCIAL BANK BANC OF AMERICA BRIDGE
LLC   LEHMAN BROTHERS INC. BANC OF AMERICA SECURITIES LLC   LEHMAN COMMERCIAL
PAPER INC. 9 WEST 57TH STREET   745 SEVENTH AVENUE NEW YORK, NY 10019   NEW
YORK, NY 10019


November 5, 2007

The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, NJ 07645



  Project Pearl
Letter Agreement  



Ladies and Gentlemen:

     Reference is made to the Commitment Letter, dated March 4, 2007 (together
with the Summaries of Terms attached thereto, the “Commitment Letter”), among
Bank of America, N.A. (“Bank of America”), Banc of America Bridge LLC (“Banc of
America Bridge”), Banc of America Securities LLC (“BAS”), Lehman Brothers
Commercial Bank (“LBCB”), Lehman Brothers Inc. (“Lehman”) and Lehman Commercial
Paper Inc. (“LCPI” and, together with Bank of America, Banc of America Bridge,
BAS, LBCB and Lehman, each a “Commitment Party” and, collectively, the
“Commitment Parties”) and The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (the “Borrower” or “you”). Defined terms used herein are
used as defined in the Commitment Letter. The parties to this Letter Agreement
hereby agree that the provisions of the Commitment Letter shall only be waived
by the Commitment Parties to the extent expressly stated herein and the
Commitment Letter shall otherwise remain in full force and effect in accordance
with the terms and conditions therein until March 4, 2008 or such earlier time
provided therein, and the only conditions precedent to the extension of the
Bridge Loans under the Bridge Facility on the Closing Date are those set forth
in Annex III to the Commitment Letter, except to the extent waived herein.

     The Commitment Parties agree that notwithstanding anything stated in the
Commitment Letter, (1) the Commitment Parties hereby waive the conditions
precedent to the extension of the Bridge Loans under the Bridge Facility that
(a) Borrower provide the Commitment Parties and potential investors with a
completed offering memorandum for the offering and sale of Senior Secured Notes
not later than 20 days prior to the Closing Date and (b) senior management of
the Companies (including the Target) make themselves available prior to the
Closing Date for roadshows and other meetings with potential investors for the
Senior Secured Notes to market the Senior Secured Notes prior to the Closing
Date, and (2) the Commitment Parties hereby waive the requirement that at the
Closing Date Borrower and its subsidiaries own, directly or indirectly, any
Metro Shares.

     The Commitment Parties’ waivers in the preceding paragraph are expressly
conditioned on:

     (i) (a) the continued effectiveness of the letter agreement, dated November
5, 2007, among Borrower, A&P Luxembourg S. à r. l. and TD Securities Inc., until
all of the Metro Shares have been sold, and there being no amendments,
modifications or waivers of such agreement without the express written consent
of the Commitment Parties, (b) the consummation of the sale of all of the Metro
Shares directly or indirectly held by Borrower or any of its subsidiaries and
the receipt by Borrower of the proceeds of such sale by no later than November
30, 2007, and (c) Borrower depositing the net cash proceeds of any such sale of
Metro Shares into a blocked account at Bank of America, holding such funds in
such account through the Closing Date, and

 

--------------------------------------------------------------------------------

using all of such funds as part of the consideration for the transactions under
the Acquisition Agreement;

     (ii) the Closing Date occurring by the later of (a) December 4, 2007 and
(b) the third business day after the date that the Federal Trade Commission
(“FTC”) accepts an agreement containing a consent order allowing the
consummation of the Acquisition and issues a press release publicly announcing
such consent order, or, if earlier, the date that the FTC notifies Borrower in
writing that it intends not to challenge the Acquisition, provided, however that
in no event shall the Closing Date be later than December 31, 2007;

     (iii) on or prior to the Closing Date, Borrower having completed and made
available to the Bridge Lead Arrangers copies of (a) a preliminary offering
memorandum for the offering and sale of the Senior Secured Notes containing such
disclosures of the type that would be required in a registered public offering
on Form S-1 under the Securities Act (with such exceptions as are mutually
agreed) and as otherwise customary for Rule 144A offerings of securities similar
to the Senior Secured Notes, and (b) a preliminary prospectus for the offering
and sale of convertible debt securities (together with a preliminary prospectus
for the offering and sale of common stock to be loaned pursuant to a share
lending agreement) containing such disclosures required in a registered public
offering on Form S-3 under the Securities Act and as otherwise customary for
public offerings of convertible debt securities; and

     (iv) (a) Borrower consulting with the Commitment Parties and Target on the
appropriate public disclosure by Borrower and/or Target regarding the terms of
the financing for the Acquisition and the plans for the repayment or retirement
of the debt incurred in connection with the Acquisition, including, without
limitation, the sale of Metro Shares and Borrower’s plans to potentially issue
convertible debt securities to refinance the Bridge Loans and (b) Borrower
having made such public disclosure in a Form 8-K filed with the U.S. Securities
& Exchange Commission (the “SEC”) on the date hereof or the business day
following the date hereof.

The waivers in the preceding paragraph shall no longer be effective if any of
the conditions in this paragraph are not satisfied. If such conditions are
satisfied and the Bridge Loans are funded, the collateral documents relating
thereto evidencing security interests in owned or leased real property shall be
delivered to the Bridge Lead Arrangers but shall not be required to be filed at
such time and any taxes, title insurance and endorsements and filing fees
relating thereto shall not be required to be paid at such time; provided,
however, that if any Bridge Loans are outstanding on January 2, 2008, such
filings shall be made (or directed to be made) by the Borrower on such date, and
all taxes, title insurance and endorsements and filing fees required in
connection therewith shall be paid (or directed to be paid) by the Borrower on
such date.

     Notwithstanding the foregoing, if all of the Metro Shares have been sold by
November 30, 2007 in accordance with condition (i) of the second preceding
paragraph and the proceeds of such sale are used as part of the consideration
for the Acquisition so that the amounts funded under the Bridge Facility are
reduced dollar-for-dollar by the amount of such proceeds, we shall waive the
requirement in the Commitment Letter that Borrower own any Metro Shares as of
the Closing Date so long as Borrower has satisfied conditions (iii) and (iv) of
the second preceding paragraph.

     In consideration for the foregoing, the Borrower agrees that
notwithstanding anything stated in the Commitment Letter, whether or not any or
all of Borrower’s or its subsidiaries’ Metro Shares are sold, the total amount
of Bridge Loans which the Commitment Parties shall be obligated to fund on the
Closing Date (subject to the conditions set forth in the Commitment Letter)
shall be equal to (i) $780.0 million, less (ii) the aggregate amount of net
proceeds, if any, received by Borrower and its subsidiaries from the sale of any
or all Metro Shares between the date hereof and the Closing Date (after giving
effect to the underwriting spread) (the “Metro Proceeds”), less (iii) if the
Metro Proceeds are less than $430.0 million (such difference, the “Metro
Shortfall”), an amount equal to the Metro Shortfall that Borrower

2

--------------------------------------------------------------------------------



hereby agrees to borrow under the ABL Facility on the Closing Date, provided
that (1) in no case shall Borrower be required to borrow any amount under the
ABL Facility if such borrowing would result in Excess Availability (as defined
in the ABL Facility) of less than $200.0 million on the Closing Date, and (2)
the amounts drawn under the ABL Facility on the Closing Date shall not exceed
(x) $200.0 million in the aggregate, less (y) the net proceeds from any stores
required to be divested in connection with the Acquisition in an amount not to
exceed $25.0 million in the aggregate, and any portion of the Metro Shortfall
that Borrower will not borrow under the ABL Facility solely due to this proviso
will not be subtracted from the total amount of Bridge Loans which the
Commitment Parties are obligated to fund on the Closing Date.

     This letter agreement and the contents hereof are confidential and, except
for the disclosure hereof or thereof on a confidential basis to your
accountants, attorneys and other professional advisors retained in connection
with the Transaction, may not be disclosed in whole or in part to any person or
entity without our prior written consent; provided, however, it is understood
and agreed that you may disclose this letter agreement (a) on a confidential
basis to the board of directors and advisors of the Target in connection with
their consideration of the Transaction, (b) in filings with the SEC and other
applicable regulatory authorities and stock exchanges and (c) after prompt
written notice to the Lead Arrangers of any legally required disclosure, as
otherwise required by law or in response to a valid court order by a court or
other governmental body.

     This letter agreement may be executed in counterparts which, taken
together, shall constitute one original. Delivery of an executed counterpart of
a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart thereof.

     THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. Each of you and each of the Commitment
Parties hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based in contract, tort or otherwise)
arising out of or relating to this letter agreement, the Transaction and the
other transactions contemplated hereby or the actions of each of the Commitment
Parties in the negotiation, performance, administration or enforcement hereof.
Each of you and the Commitment Parties hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State court or Federal court sitting
in the Borough of Manhattan in New York City in respect of any suit, action or
proceeding arising out of or relating to the provisions of this letter
agreement, the Transaction and the other transactions contemplated hereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding, to the fullest extent permitted under applicable law, may be heard
and determined in any such court. Each of you and the Commitment Parties waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

     This letter agreement (together with the Commitment Letter) embodies the
entire agreement and understanding among each of the Commitment Parties, you and
your affiliates with respect to the matters covered herein and supersedes all
prior agreements and understandings related to the subject matter hereof. Those
matters that are not covered or made clear herein are subject to mutual
agreement of the parties.

     Nothing herein, express or implied, is intended to or shall confer upon any
other third party any legal or equitable right, benefit, standing or remedy of
any nature whatsoever under or by reason of this letter agreement.

     All amounts payable by you under this letter agreement will be made in U.S.
dollars and, in any case, shall not be subject to counterclaim or set-off for,
or be otherwise affected by, any claim or

3

--------------------------------------------------------------------------------



dispute relating to any other matter. In addition, all such payments shall be
made without deduction for any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any national, state or provincial taxing
authority, or will be grossed up by you for such amounts.

     All respective agreements of the Commitment Parties under this Letter
Agreement with respect to the Bridge Facility will expire at 5:00 p.m. (New York
City time) on November 5, 2007, unless you execute this Letter Agreement as
provided below to accept such agreements and return it to us prior to that time.

     BY SIGNING THIS LETTER AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) BANK OF AMERICA IS OFFERING TO PROVIDE THE ABL
FACILITY SEPARATE AND APART FROM BANC OF AMERICA BRIDGE’S AND LBCB’S OFFER TO
PROVIDE THE BRIDGE FACILITY, (B) BANC OF AMERICA BRIDGE AND LBCB ARE OFFERING TO
PROVIDE THE BRIDGE FACILITY SEPARATE AND APART FROM BANK OF AMERICA’S OFFER TO
PROVIDE THE ABL FACILITY AND (C) BAS’ AND LEHMAN’S ENGAGEMENT WITH RESPECT TO AN
OFFERING OF SENIOR SECURED NOTES OR SECURITIES PURSUANT TO THE ENGAGEMENT LETTER
IS SEPARATE AND APART FROM (1) BANK OF AMERICA’S OFFER TO PROVIDE THE ABL
FACILITY AND (2) BANC OF AMERICA BRIDGE’S AND LBCB’S OFFER TO PROVIDE THE BRIDGE
FACILITY. YOU MAY, AT YOUR OPTION, ELECT TO ACCEPT THIS LETTER AGREEMENT WITH
RESPECT TO ANY OR ALL OF THE FOREGOING.

     We are pleased to have the opportunity to work with you in connection with
this important financing.

[The remainder of this page intentionally left blank.]

4

--------------------------------------------------------------------------------



  Very truly yours,                                     BANK OF AMERICA, N.A.  
                        By:   /s/ Stephan Jaegar       Name:   Stephan Jaeger  
    Title:   Managing Director                           BANC OF AMERICA BRIDGE
LLC                           By:   /s/ Stephan Jaegar       Name:   Stephan
Jaeger       Title:   Managing Director                         BANC OF AMERICA
SECURITIES LLC                           By:   /s/ Stephan Jaegar       Name:  
Stephan Jaeger       Title:   Managing Director                                
      LEHMAN BROTHERS COMMERCIAL BANK            

>  

            By:   /s/ Brian McNany       Name:   Brian McNany       Title:  
Authorized Signatory                         LEHMAN BROTHERS INC.              
            By:   /s/ Laurie Perper       Name:   Laurie Perper       Title:  
Senior Vice President                         LEHMAN COMMERCIAL PAPER INC.      
                    By:   /s/ Laurie Perper       Name:   Laurie Perper      
Title:   Senior Vice President


5

--------------------------------------------------------------------------------



The provisions of this Letter Agreement with   respect to the ABL Facility are
Accepted and   Agreed to as of November 5, 2007:                           THE
GREAT ATLANTIC & PACIFIC TEA   COMPANY, INC.                           By: /s/
William J. Moss       Name:   William J. Moss       Title:   Vice President and
Treasurer                           The provisions of this Letter Agreement with
  respect to the Bridge Facility are Accepted and   Agreed to as of November 5,
2007:                           THE GREAT ATLANTIC & PACIFIC TEA   COMPANY, INC.
                          By: /s/ William J. Moss       Name:   William J. Moss
      Title:   Vice President and Treasurer  


6

--------------------------------------------------------------------------------